UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6623


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN CALDERON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:11-cr-00338-JMC-20; 6:15-cv-01059-
JMC)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Calderon, Appellant Pro Se. Alan Lance Crick, Leesa Washington, Assistant United
States Attorneys, Andrew Burke Moorman, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Calderon seeks to appeal the district court’s order denying his 28 U.S.C. § 2255

(2012) motion. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on June 5, 2015. The notice of

appeal was filed, at the earliest, on April 10, 2017. * Because Calderon failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. We deny as moot Calderon’s motion for a certificate of appealability and dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                  DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                               2